—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated November 24, 1998, which denied the petition and dismissed the proceeding on the ground that it had been rendered academic by a determination in a prior arbitration proceeding.
Ordered that the order is affirmed, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly dismissed the proceeding, which seeks to stay arbitration of a second contract grievance arising from the termination of a probationary teacher. While this application for a stay was pending, the Supreme Court confirmed an arbitrator’s award in a prior arbitration proceeding, which directed reinstatement of the teacher. Since the rights of the parties will not be directly affected by a determination of whether the petitioner is entitled to a stay of the second arbitration proceeding seeking reinstatement of the teacher, this proceeding was properly dismissed as academic (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713). Moreover, this matter does not warrant the invocation of an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, supra). Sullivan, J. P., Joy, Krausman and Luciano, JJ., concur.